                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WENDELL LAWSON,                                           CIVIL ACTION
             Plaintiff,

              v.

CITY OF PHILADELPHIA and                                  NO. 17-4228
POLICE OFFICER REUBEN ONDARZA,
Badge No. 2004,
                Defendants.

                                          ORDER

       AND NOW, this 7th day of January, 2020, upon consideration of defendant City of

Philadelphia’s Motion for Summary Judgment (Document No. 20, filed July 11, 2019),

Plaintiff’s Response to Defendant City of Philadelphia’s Motion for Summary Judgment

(Document No. 21, filed July 30, 2019), and defendant City of Philadelphia’s Reply in Support

of its Motion for Summary Judgment (Document No. 22, filed August 7, 2019), for the reasons

stated in the accompanying Memorandum dated January 7, 2020, IT IS ORDERED that

defendant City of Philadelphia’s Motion for Summary Judgment, with respect to Count II of the

Amended Complaint is GRANTED. Count II of the Amended Complaint is DISMISSED

WITH PREJUDICE. Counts I and III of the Amended Complaint against Police Officer

Reuben Ondarza remain.

       IT IS FURTHER ORDERED that defendant City of Philadelphia is DISMISSED from

the case and shall be REMOVED from the caption.

                                                   BY THE COURT:

                                                   /s/ Hon. Jan E. DuBois

                                                      DuBOIS, JAN E., J.
